Case: 18-13993   Date Filed: 05/02/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13993
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:17-cr-00028-CAR-CHW-5



UNITED STATES OF AMERICA,

                                                            Plaintiff–Appellee,

                                 versus

LACHIEVIOUS SMITH,
a.k.a. Chief,
a.k.a. Cheese,
a.k.a. Chiev,

                                                        Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                              (May 2, 2019)

Before MARTIN, NEWSOM and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-13993     Date Filed: 05/02/2019   Page: 2 of 4


      Lachievious Smith appeals his 200-month sentence, imposed after he pled

guilty to one count of distribution of crack cocaine, in violation of 21 U.S.C. §

841(a)(1), (b)(1)(C), and 18 U.S.C. § 2. He argues for the first time on appeal that

he was provided ineffective assistance of counsel during sentencing because his

court-appointed counsel: (1) failed to assert any 18 U.S.C. § 3553(a) factors

warranting a variance; (2) should have known that the court could vary downward

from the guideline range even though he was classified as a career offender;

(3) failed to offer mitigating evidence or argument based on his personal history

and circumstances or the nature and history of the offense conduct; (4) failed to

seek a full three-level reduction for acceptance of responsibility; and (5) should

have argued that a downward departure was warranted because his criminal history

category of VI overstated the seriousness of his past conduct.

      Whether a defendant has received ineffective assistance of counsel is a

mixed question of fact and law we review de novo. Payne v. United States, 566
F.3d 1276, 1277 (11th Cir. 2009). To succeed on an ineffective-assistance claim, a

defendant must show that (1) counsel’s performance was deficient, and (2) the

deficient performance prejudiced the defense. Id. The proper measure of attorney

performance is “reasonableness under prevailing professional norms.” Strickland

v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 2065 (1984). Counsel is

“strongly presumed” to have rendered adequate assistance and to have exercised


                                          2
              Case: 18-13993     Date Filed: 05/02/2019   Page: 3 of 4


reasonable professional judgment. Id. at 690, 104 S. Ct. at 2066. To prove

prejudice, a defendant must show that there is a reasonable probability that the

outcome would have been different but for counsel’s unprofessional errors. Id.

at 694, 104 S. Ct. at 2068.

      “Except in the rare instance when the record is sufficiently developed, we

will not address claims for ineffective assistance of counsel on direct appeal.”

United States v. Merrill, 513 F.3d 1293, 1308 (11th Cir. 2008) (alteration omitted)

(quoting United States v. Verbitskaya, 406 F.3d 1324, 1337 (11th Cir. 2005)).

Instead, a 28 U.S.C. § 2255 motion to vacate is preferable to direct appeal for

deciding ineffective-assistance-of-counsel claims. Massaro v. United States, 538
U.S. 500, 504, 123 S. Ct. 1690, 1693-94 (2003). We generally require that the

district court have an opportunity to examine an ineffective-assistance-of-counsel

claim raised by a defendant because the factual basis for such claims are “almost

never developed before a direct appeal” and can be established on collateral

review. United States v. Padgett, 917 F.3d 1312, 1317 (11th Cir. 2019) (citing

United States v. Arango, 853 F.2d 818, 823 (11th Cir. 1988)).

      Smith asserts that his counsel’s failure to challenge his career-offender status

and misstatement of the law regarding the consequences of that status amounted to

ineffective assistance per se, thereby negating the need to further develop the

record. That argument is unpersuasive. First, Smith points to objections or


                                          3
                Case: 18-13993   Date Filed: 05/02/2019    Page: 4 of 4


arguments his counsel could have made against his career-offender status or in

favor of a downward departure or variance. However, there is nothing in the

record reflecting why counsel failed to raise those objections or arguments, the

details of Smith’s prior state-court convictions giving rise to his career-offender

status, or the circumstances surrounding the plea agreement, all of which constitute

evidence that could be elicited during an evidentiary hearing held on collateral

review. Second, the absence of evidence regarding counsel’s considerations and

decision-making renders speculative any determination we may reach regarding

the reasonableness of his conduct under prevailing professional norms. Strickland,

466 U.S. at 688, 104 S. Ct. at 2065. Finally, the lack of relevant evidence makes it

difficult to determine whether there was a reasonable probability that Smith would

have received a different sentence absent the alleged errors. Id. at 694, 104 S. Ct.

at 2068.

      Because the record is devoid of evidence relevant to his ineffective-

assistance claim, we decline to address the merits of that claim for the first time on

direct appeal. See Massaro, 538 U.S. at 504, 123 S. Ct. at 1693-94; Merrill, 513

F.3d at 1308.

      AFFIRMED.




                                          4